Matter of Kaufmann v City of Buffalo (2021 NY Slip Op 01616)





Matter of Kaufmann v City of Buffalo


2021 NY Slip Op 01616


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


270 CA 20-00711

[*1]IN THE MATTER OF JAMES KAUFMANN, PETITIONER-RESPONDENT,
vCITY OF BUFFALO AND CITY OF BUFFALO CIVIL SERVICE COMMISSION, RESPONDENTS-APPELLANTS. 


TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (J. CHRISTINE CHIRIBOGA OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
THE LAW OFFICE OF CHRISTEN ARCHER PIERROT, ORCHARD PARK (CHRISTEN A. PIERROT OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered November 6, 2019 in a proceeding pursuant to CPLR article 78. The order granted the motion of petitioner for partial summary judgment and directed that a hearing be held on the issue of damages. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see  CPLR 5701 [b] [1]).
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court